Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.636 Page 1 of 19




           PLAINTIFFS’ EXHIBIT 5

 ––––––––––––––––––––––––––––––––––––––––––––––––––––

                                In The Case Of

   James Rutherford; and, The Association 4 Equal Access, Individually and
                 on Behalf of All Others Similarly Situated,

                                        v.

                              Evans Hotels, LLC,

                             18-cv-435 JLS (MSB)




                           KAZEROUNI LAW GROUP, APC
                         1303 EAST GRAND AVENUE, SUITE 101
                            ARROYO GRANDE, CA 93420
                                 (805) 335-8455
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.637 Page 2 of 19


  1                          UNITED STATES DISTRICT COURT
  2                          SOUTHERN DISTRICT OF CALIFORNIA
  3
  4    __________________________
  5    JAMES RUTHERFORD; AND, THE)
  6    ASSOCIATION 4 EQUAL                )
  7    ACCESS,                            )
  8                Plaintiffs,            )
  9                VS.                    ) Case No. 18-cv-435-JLS(BGS)
10     EVANS HOTELS, LLC,                 )
11                 Defendants.            )
12     __________________________)
13
14
15
16     DEPOSITION OF:
17                           KIMBERLEY GUILLERMO
18                           TUESDAY, OCTOBER 23, 2018
19                           3:00 P.M.
20
21
22     Reported by:
23     GINA M. CLOUD
24     CSR No. 6315
25     PAGES 1 - 85

                                                                  Page 1

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.638 Page 3 of 19


  1                Deposition of KIMBERLEY GUILLERMO, the
  2    witness, taken on behalf of the Plaintiffs, on
  3    Tuesday, October 23, 2018, 3:00 P.M. at 500 West C
  4    Street, Suite 800, San Diego, California 92101,
  5    before GINA M. CLOUD, CSR No. 6315, pursuant to
  6    NOTICE.
  7
  8    APPEARANCES OF COUNSEL:
  9
10     FOR PLAINTIFFS: (VIA TELECONFERENCE)
11                         KAZEROUNI LAW GROUP
12                         BY:    MATTHEW M. LOKER, ESQ.
13                         245 Fischer Avenue
14                         Suite D1
15                         Costa Mesa, California 92626
16                         (800) 400-6808
17                         ml@kazlg.com
18                         - and -
19                         MANNING LAW, APC (VIA TELECONFERENCE)
20                         BY:    JOSEPH R. MANNING, ESQ.
21                         4667 MacArthur Boulevard
22                         Suite 150
23                         Newport Beach, California 92660
24                         (949) 200-8755
25                         joe@manninglawoffice.com

                                                                  Page 2

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.639 Page 4 of 19


  1    APPEARANCES: (CONTINUED)
  2
  3    FOR DEFENDANTS:
  4                            KLINEDINST PC
  5                            BY:     NADIA P. BERMUDEZ, ESQ.
  6                            501 W. Broadway
  7                            Suite 600
  8                            San Diego, California 92101
  9                            (619) 239-8131
10                             nbermudez@klinedinstlaw.com
11     ALSO PRESENT:
12                             ANDREW PULS
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 3

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.640 Page 5 of 19


  1                                          I N D E X
  2
  3    WITNESS                       EXAMINATION             PAGE
  4    KIMBERLEY GUILLERMO
  5                                  (By Mr. Loker)              6
  6
  7
  8
  9
10                                        E X H I B I T S
11     NO.                       DESCRIPTION                           PAGE
12     Exhibit 2         Plaintiff James                                  10
13                       Rutherford's Amended Notice
14                       of Taking Deposition of
15                       Kimberly Guillermo
16     Exhibit 3         Evans Hotels Initial                             17
17                       Disclosures
18     Exhibit 4         Evans Hotels Responses to                        27
19                       Plaintiff's James
20                       Rutherford's First Set Of
21                       Request For Admissions
22     Exhibit 5         Evans Hotels' Responses to                       37
23                       Plaintiff The Association
24                       4 Equal Access's First
25                       Set of Interrogatories

                                                                     Page 4

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.641 Page 6 of 19


  1    Exhibit 6         Evans Hotels's Responses to                     43
  2                      fendant James
  3                        Rutherford's First Set of
  4                      Interrogatories
  5    Exhibit 8         Bates Nos. EH1-EH96                             62
  6
  7
  8
  9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25

                                                                  Page 5

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.642 Page 7 of 19


  1    process.     But we recently have added even more
  2    information to our websites overall just to make
  3    them more user friendly for anyone that's using the
  4    website, including our ADA guests.
  5    BY MR. LOKER:
  6         Q.     You mentioned some changes.             Can you think
  7    of any examples of those changes?
  8         A.     To the best of my knowledge, one thing that
  9    is new is at the very bottom, which is as an Internet
10     user myself I probably wouldn't notice it, but a lot
11     more people are more savvy in technology.                At the
12     bottom there is a nice link that says, I believe it
13     says "ADA services" or something along those lines
14     and, if you click it, it pulls up an entire page with
15     the phone number of how you can reach us, if you have
16     any questions, and it does give some other details
17     other than clicking on the rooms or other information
18     that's labeled in there.
19          Q.     So if you click that link, is it possible
20     to book a room once you're on that page?
21          A.     That particular page is not a booking area
22     and it's very clear if you want reservations you can
23     click "book now" or "reservations" or when you're in
24     rooms, you can click something.                But on this it's
25     particularly informational.             It's clear that it's an

                                                                 Page 22

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.643 Page 8 of 19


  1    informational piece.
  2          Q.    Is an accessible room a room type, a suite
  3    type, for example?
  4                MS. BERMUDEZ:        Objection, vague, overbroad.
  5                THE WITNESS:       The hotel has many different
  6    rooms that we utilize for guests with disabilities.
  7    As I mentioned, we do have specific fully functional
  8    accessible rooms.         We have some that may be
  9    partially accommodating, depending on what needs
10     they have.      A guest could choose that, and we also
11     have some rooms that we don't really require any
12     hard items in there such as a grab bar.                As I
13     mentioned before we have equipment that we can add
14     to any room that we have at the hotel.
15     BY MR. LOKER:
16           Q.    So if I'm understanding you correctly,
17     there is a type of room that is designated
18     accessible, but other rooms you can add certain
19     accessible features; is that accurate?
20           A.    Yes.
21           Q.    In general, and again I'll have examples
22     later in Exhibit 8, is it possible to reserve a
23     specific room type?
24                 MS. BERMUDEZ:        Objection, vague, overbroad.
25                 THE WITNESS:       At The Lodge at Torrey Pines,

                                                                 Page 23

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.644 Page 9 of 19


  1    you can book a specific room type.                  They are a newer
  2    resort.     They've been around for just over 15, 16
  3    years now.      The Catamaran and Bahia we've been
  4    around for a very long time, so we do have specific
  5    rooms that are designated for accessible, but in
  6    order to accommodate our guests, we really want to
  7    make sure that their needs are met and they do need
  8    those accommodations, so they can book a room and
  9    use the comments section for whatever their specific
10     needs are, so we can reach out to them.
11     BY MR. LOKER:
12          Q.     What do you mean by the comments section?
13          A.     You just asked about the website, so to book
14     on the website, that's one thing that they would need
15     to do is to add a comment because I have just a few
16     select number of those.          They are last room
17     availability.
18                 I would not sell that room to a regular
19     leisure guest who doesn't have a need for that unless
20     it was the very last room I had in the hotel.                  We
21     want to make those rooms ready and accessible for all
22     our guests that have those needs, and if someone is
23     calling us, which the majority of our guests do, we
24     ask specific questions to find out what their needs
25     are and how we can best assist them, so we can

                                                                   Page 24

                                Veritext Legal Solutions
                                     866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.645 Page 10 of 19


  1     accommodate them with the room that works for their
  2     needs.     And then if it is fully accessible, we would
  3     hard block that room to insure that they get that
  4     room.
  5          Q.     So in that description was about the Bahia
  6     hotel; is that right?
  7          A.     That would be the same for the Bahia and the
  8     Catamaran, yes.
  9          Q.     So if I wanted to book a bayfront room at
 10     the Bahia hotel, would I list a comment asking for
 11     the bayfront room?
 12          A.     You can book a bayfront room and then in
 13     your comment if you have a special need or request,
 14     you can note that need or request in and we will get
 15     back to you pretty quickly.             Usually within 24 hours
 16     or less.
 17          Q.     Without leaving a comment is it possible to
 18     book a bayfront room?
 19          A.     Of course.
 20          Q.     How so?
 21          A.     As long as there is rooms available, anyone
 22     can book whatever available room types are available
 23     to our guests.
 24          Q.     How do you specify a room type?
 25          A.     If you go on the website, they list out on

                                                                 Page 25

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.646 Page 11 of 19


  1     the screen whether it's a garden room or bayfront
  2     room, if it's a suite or studio.                If it has any
  3     special like one bedroom or just standard room that
  4     has just the sleeping area only.                All those things
  5     are listed online and it will give you a description
  6     of the room that you're choosing.
  7          Q.    In those descriptions of the rooms, is that
  8     conveyed to the consumer by a dropdown menu, or how
  9     do they click to decide on a specific room?
 10          A.    They can -- they'll see some of the
 11     information on the screen and then there is a small
 12     bar that might ask you if you want to see more, see
 13     less, and you can see more and it will describe more.
 14          Q.    I see.     In that description would be
 15     bayfront or garden, for example?
 16          A.    Yes.
 17          Q.    And then sticking with bayfront, if a
 18     bayfront room was picked, how does the consumer see
 19     the notification or confirmation?
 20          A.    That would come to their e-mail.              If they
 21     book through us directly on the phone, then we would
 22     still send them an e-mail confirmation, and if they
 23     booked online, they would receive an online
 24     confirmation, and if they booked through a third
 25     party, oftentimes they get a third party

                                                                  Page 26

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.647 Page 12 of 19


  1     confirmation.
  2          Q.    How is the Torrey Pines process different,
  3     or The Lodge at Torrey Pines?
  4          A.    They have a considerable amount of
  5     accessible rooms and The Lodge has basically two room
  6     types for the entire property and some specialty
  7     suites, so many of our specialty suites cannot be
  8     booked online.      For any guest.           Because there is only
  9     one and we don't want to overbook it.               It's a five
 10     diamond resort and we want to make sure we're
 11     providing seamless service to our guests and we don't
 12     have to call them up and tell them a room has been
 13     overbooked at a five diamond resort.
 14          Q.    Understood.       If you go to Exhibit 4,
 15     please.
 16                (The document referred to was marked
 17     by the reporter as Exhibit 4 for identification
 18     and is attached hereto).
 19     BY MR. LOKER:
 20          Q.    Exhibit 4 is Evans Hotels Responses to
 21     Plaintiff's James Rutherford's First Set Of Request
 22     For Admissions.       You assisted with responding to
 23     discovery; is that right?
 24          A.    Yes.
 25          Q.    Look at request for admission No. 9,

                                                                 Page 27

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.648 Page 13 of 19


  1     please.     That's on page 10 of Exhibit 4.             I'll read
  2     the question into the record so you know what we're
  3     talking about.       As noted before, your counsel had
  4     legal objections.        I'm not here to discuss those but
  5     obviously they're preserved for the record.                 I just
  6     want to get a feel, additional information about the
  7     facts in that corresponding answer.
  8                 So request No. 9, as I stated:            "Admit that
  9     as of the time the complaint was filed individuals
 10     with a disability were not able to reserve
 11     accessible hotel rooms at the Bahia Resort Hotel
 12     through Bahiahotel.com with the same efficiency,
 13     immediacy and convenience as those who do not need
 14     accessible rooms."        Like I said there are
 15     objections.
 16                 And the answer is:            "Responding party
 17     admits that yes, reserving rooms at the Bahia with
 18     accessible features through the website must wait
 19     for a second e-mail confirming that an accessible
 20     room has been hard blocked."
 21                 And then to kind of rephrase so I know I'm
 22     following you properly, the first e-mail would book
 23     a specific room type like Bay Area and garden room
 24     like we discussed.        Can you explain what the second
 25     e-mail is doing for me?

                                                                 Page 28

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.649 Page 14 of 19


  1          A.     Yes.     When someone books a room in an
  2     example, say they book a bayfront room at the Bahia
  3     and they have noted that they may have some specific
  4     need, and this could be any guest.                  It could be an
  5     accessible need, a personal need and they say that
  6     they need something.
  7                 The second e-mail goes out when the request
  8     is the clear.        We know exactly what they want.            We
  9     have it.     We'll confirm it and send them a second
 10     e-mail that what they've requested is being
 11     confirmed, and sometimes we'll even go as far as to
 12     call to make sure they got the e-mail and that the
 13     need has been fulfilled if there is anything else
 14     that we can help them with.
 15          Q.     To skip a couple questions, your answer
 16     would be the same for the Catamaran but not Torrey
 17     Pines?
 18          A.     It would be the same for the Catamaran.                  As
 19     for Torrey Pines, generally we don't have people
 20     asking for anything above and beyond what they've
 21     already reserved.        If we did, we would reach out to
 22     them.     We would call them.           They've already been
 23     confirmed an accessible room.
 24          Q.     I see.     Sorry, I spoke over you.            So Torrey
 25     Pines confirms accessible rooms with a single

                                                                   Page 29

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.650 Page 15 of 19


  1     BY MR. LOKER:
  2          Q.     And you mentioned earlier the phrase "hard
  3     block."     Do you remember that?
  4          A.     Yes.
  5          Q.     What does that mean again?
  6          A.     That is when we assign a specific room
  7     number to a guest to insure that they get the
  8     particular room that has been assigned to them, and
  9     that is generally done with our ADA rooms, and if we
 10     have maybe a VIP guest or someone in particular that
 11     we're wanting to make sure that their room is
 12     available and ready for them to meet certain requests
 13     or needs that they have.
 14          Q.     At what point would the specific room be
 15     assigned to a reservation?
 16                 MS. BERMUDEZ:       Vague, overbroad.
 17                 THE WITNESS:      I guess are you referring to
 18     any guests at the hotel?           Or --
 19     BY MR. LOKER:
 20          Q.     Yes, first with regard to any guests, more
 21     typical reservation, when would a room be assigned?
 22          A.     Any guest would be when they check in at the
 23     hotel.    We don't assign rooms until they actually
 24     check in.
 25          Q.     For accessible rooms though they're

                                                                 Page 48

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.651 Page 16 of 19


  1     assigned at some point prior to check in?
  2          A.    The moment a reservation is booked and we've
  3     determined with the customer on the phone, the guests
  4     on the phone, once we've determined what their needs
  5     are and what their specific request is, if they need
  6     the fully accessible rooms, then we do insure that we
  7     hard block those to make sure they get what they
  8     need.
  9          Q.    When would the hard block occur?
 10          A.    At the time of their booking.
 11          Q.    Am I understanding a hard block for an
 12     accessible room would require a second follow up
 13     e-mail; is that right?
 14          A.    That's correct.
 15          Q.    What would be an average length of time
 16     between the first e-mail and the second e-mail?
 17          A.    That would really depend on how the booking
 18     is made.     If someone is speaking with an agent on the
 19     phone, it wouldn't require a second e-mail.               We would
 20     immediately hard block that reservation.
 21                If someone was booking online and there is a
 22     particular room type they want, we don't -- we have
 23     so many rooms and areas that a person can stay, we
 24     like to reach out to the guest via phone, try to find
 25     out what their specific needs are and let them know

                                                                 Page 49

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.652 Page 17 of 19


  1                 If someone books online and they say that
  2     they are a wheelchair user, for example, we will
  3     make a phone call to find out if they do need an
  4     accessible room or if they have other needs or
  5     requests and, at that point, we will send them out
  6     another e-mail if it is fully accessible, and if
  7     not, then we won't, but we try to reach out to them
  8     to accommodate all our guests the best we can.
  9     BY MR. LOKER:
 10          Q.     Is there a policy with regard to the timing
 11     of the phone call from the receipt of the
 12     information?
 13                 MS. BERMUDEZ:        Vague, overbroad.
 14     BY MR. LOKER:
 15          Q.     By the information I mean the request for
 16     an accessible room?
 17                 MS. BERMUDEZ:        Vague, overbroad.
 18                 THE WITNESS:       Would this be a phone
 19     reservation or with one of the online bookings.
 20     BY MR. LOKER:
 21          Q.     Online booking.
 22          A.     We don't really have a specific policy with
 23     regard to the timing.          It would really vary, based
 24     upon if an online booking was made at midnight when
 25     the departments close, or when it was -- if it was

                                                                 Page 51

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.653 Page 18 of 19


  1     made at 12:00 in the afternoon when we're open.
  2          Q.    Which department is responsible for the
  3     follow-up telephone call?
  4          A.    That would be my department reservations.
  5          Q.    Does your department provide training with
  6     regard to those follow-up communications?
  7          A.    When somebody is hired into our department,
  8     it is part of their initial onboarding that we insure
  9     that they understand what we have available, what
 10     questions not to ask and how to handle each of these
 11     requests as they come in to insure we're being
 12     helpful and supportive of all our guests.
 13          Q.    Is there training specifically with regard
 14     to the follow-up telephone calls that you've
 15     mentioned?
 16          A.    That would be part of it with regard to
 17     receiving Internet bookings that interface through
 18     our department, and that is part of the protocol.
 19          Q.    Is the training that's provided regarding
 20     the follow-up telephone calls written down anywhere?
 21          A.    We don't have a manual or something that we
 22     go off from for our training.              It's usually hands on
 23     training and we talk to them about it.
 24          Q.    Are the employees that receive the training
 25     required to pass any sort of quizzes or exams to

                                                                 Page 52

                                 Veritext Legal Solutions
                                      866 299-5127
Case 3:18-cv-00435-JLS-MSB Document 45-8 Filed 01/10/19 PageID.654 Page 19 of 19


  1                 I, GINA M. CLOUD, a certified shorthand
  2     reporter for the State of California, do hereby
  3     certify:
  4                         that prior to being examined, the
  5     witness named in the foregoing deposition, was by me
  6     duly sworn to testify the truth, the whole truth,
  7     and nothing but the truth pursuant to Section No.
  8     2093 of the Code of Civil Procedure;
  9                         That said deposition was taken before
 10     me pursuant to notice, at the time and place therein
 11     set forth, and was taken down by me in shorthand and
 12     thereafter reduced to typewriting via computer-aided
 13     transcription under my direction;
 14                         I further certify that I am neither
 15     counsel for, nor related to, any party to said
 16     action, nor in anywise interested in the outcome
 17     thereof.
 18                         IN WITNESS WHEREOF, I have hereunto
 19     subscribed my name this 31st day of October, 2018.
 20
 21
 22
 23                                    <%6696,Signature%>
 24                                    GINA M. CLOUD
 25                                    CSR No. 6315

                                                                 Page 85

                                 Veritext Legal Solutions
                                      866 299-5127
